Citation Nr: 1443894	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS). 

2.  Entitlement to service connection for sleep disturbances. 

3.  Entitlement to service connection for memory loss. 

4.  Entitlement to service connection for neurological symptoms. 

5.  Entitlement to service connection for neuropsychological symptoms. 

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for a skin disorder. 

8.  Entitlement to service connection for muscle pain. 

9.  Entitlement to service connection for joint pain. 

10.  Entitlement to service connection for hypertension (also claimed as cardiovascular problems). 

11.  Entitlement to service connection for erectile dysfunction (ED) (also claimed as low testosterone).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In December 2010, the Board remanded the claims for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded, the Board finds additional development is required prior to appellate review.  The medical issues involved are complex and the available record includes conflicting opinions as to diagnoses and etiology.  Significantly, a January 2011 VA examiner concluded that the Veteran's memory loss, fatigue, bilateral foot condition (rash), bilateral ankle condition, bilateral elbow pain, bilateral hand condition, neck condition, bilateral shoulder condition, insomnia, headaches, hypertension, erectile dysfunction, and chronic pain syndrome were less likely due to his military service.  The examiner explained that the Veteran's memory loss and fatigue were multifactorial and could be attributed to his service-connected posttraumatic stress disorder (PTSD) and/or medication use, and that he did not have chronic ongoing complaints of memory loss, fatigue, bilateral foot rash, bilateral ankle pain, bilateral elbow pain, bilateral hand or wrist pain, neck pain, bilateral shoulder complaints, insomnia, or headaches.

An August 2009 VA examination also included diagnoses pertinent to this appeal and a November 2009 addendum indicated the Veteran's fatigue was likely related to medication prescribed for depression, anxiety, and pain.  It was noted that the Veteran's fatigue, sleep impairment, memory loss, and neurological symptoms were symptoms related to his service-connected PTSD.  A September 2010 report, however, noted that the Veteran's pattern of deficits was not specific to one etiology and was likely a combination of many factors, including neuropsychiatric symptoms (depression and/or PTSD), cognitive sequalae of Gulf War syndrome, and one or more of his current medications, which "may be contributing to his clinical picture."  

In light of the conflicting medical opinions of record and the absence of a recent medical evaluation as to these matters, the Board finds additional development is required to obtain pertinent VA treatment records and to obtain current medical opinions.  The Board also notes that in correspondence provided to his congressional representative in April 2012 the Veteran reported he was receiving additional VA and private treatment pertinent to his claims.  No subsequent treatment records, however, have been added to the record.  VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to obtain copies of any additional pertinent treatment records.  All attempts to procure records should be documented in the file.  

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present disabilities or chronic symptom manifestations as a result of service, to include as a result of a service-connected disability, medication use attributable to treatment of a service-connected disability, or service in Southwest Asia.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



